SULLIVAN, Judge
(concurring):
The military judge at the first trial made no finding of fact that trial counsel intended “to ‘goad’ the defendant into moving for a mistrial.” Oregon v. Kennedy, 456 U.S. 667, 676, 102 S.Ct. 2083, 2090, 72 L.Ed.2d 416 (1982). At the second court-martial, the same judge impliedly held that there was no intentional prosecutorial misconduct in the first trial. This finding of fact is justified by the record and has not been shown to be otherwise legally erroneous. Therefore, I join my Brothers in affirming the decision below.